--------------------------------------------------------------------------------

EXHIBIT 10.7
 
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT)
 
US $20,000.00
 
TITAN IRON ORE CORP
8% CONVERTIBLE REDEEMABLE NOTE
DUE NOVEMBER 4, 2015
 
WHEREAS, on October 18, 2012 Titan Iron Ore Corp., a Nevada Corporation (the
"Company") had previously executed a 5% convertible Preferred Debenture in favor
of The Marie Baier Foundation (the "Foundation") in the amount of $147,062.00;
and
 
WHEREAS, on November 4, 2013, the Foundation assigned $20,000 of principal under
this Note to LG Capital Funding, LLC; and
 
WHEREAS, LG Capital Funding, LLC and the Company desire to amend and restate the
terms of that $20,000 purchased note as set forth herein;
 
NOW THEREFORE, the parties agree as follows:
The Company promises to pay to the order of LG CAPITAL FUNDING, LLC and its
authorized successors and permitted assigns ("Holder"), the aggregate principal
face amount of Fifteen Thousand dollars exactly (U.S. $20,000.00) on November 4,
2015 ("Maturity Date") and to pay interest on the principal amount outstanding
hereunder at the rate of 8% per annum commencing on November• 4, 2013. The
interest will be paid to the Holder in whose name this Note is regis­tered on
the records of the Company regarding registration and transfers of this Note.
The prin­cipal of, and interest on, this Note are payable at 1218 Union Street,
Suite #2, Brooklyn, NY 11225 initially, and if changed, last appearing on the
records of the Company as designated in writing by the Holder hereof from time
to time. The Company will pay each interest payment and the outstanding
principal due upon this Note before or on the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company. The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein.
 
F.G.
Initials

 
1

--------------------------------------------------------------------------------

 

This Note is subject to the following additional provisions:
 
1.           This Note is exchangeable for an equal aggregate principal amount
of
 
Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.
 
2.           The Company shall be entitled to withhold from all payments any
amounts
 
required to be withheld under applicable laws.
 
3.           This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended ("Act") and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due present­ment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company's records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor
any such agent shall be affected or bound by notice to the contrary. Any Holder
of this Note electing to exercise the right of conversion set forth in Section
4(a) hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.
 
4.           (a)The Holder of this Note is entitled, at its option, at any time
after 180 days, and after full cash payment for the shares convertible
hereunder, to convert all or any amount of the principal face amount of this
Note then outstanding into shares of the Company's common stock (the "Common
Stock") without restrictive legend of any nature, at a price ("Con­version
Price") for each share of Common Stock equal to 50% of the average of the two
lowest closing bid prices of the Common Stock as reported on the National
Quotations Bureau OTCQB exchange which the Company's shares are traded or any
exchange upon which the Common Stock may be traded in the future ("Exchange"),
for the ten prior trading days including the day upon which a Notice of
Conversion is received by the Company (provided such Notice of Con­version is
delivered by fax or other electronic method of communication to the Company
after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to
included the same day closing price). If the shares have not been delivered
within 3 business days, the Notice of Con­version may be rescinded. Such
conversion shall be effectuated by the Company delivering the shares of Common
Stock to the Holder within 3 business days of receipt by the Company of the
Notice of Conversion. Once the Holder has received such shares of Common Stock,
the Holder shall surrender this Note to the Company, executed by the Holder
evidencing such Holder's in­tention to convert this Note or a specified portion
hereof, and accompanied by proper assignment hereof in blank. Accrued but unpaid
interest shall be subject to conversion. No fractional shares or scrip
representing fractions of shares will be issued on conversion, but the number of
shares issuable shall be rounded to the nearest whole share.
 
F.G.
Initials


 
2

--------------------------------------------------------------------------------

 

(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 8% per annum. Interest may shall be paid by the Company in
Common Stock ("Interest Shares"). The Holder may, at any time, send in a Notice
of Conversion to the Company for In­terest Shares based on the formula provided
in Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid prin­cipal
balance of this Note to the date of such notice. Notwithstanding the foregoing,
the Holder may not send in a Notice of Conversion covering any interest that has
been prepaid but has not yet been earned (for example, a Notice of Conversion
send in on day 181 may not include Inter­est for any period of time after day
181. Any prepaid but unearned interest shall be waived.
 
(c)           This Note may not be prepaid.
 
(d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or ex­change of outstanding shares of Common
Stock solely into shares of Common Stock) (each of items (i), (ii) and (iii)
being referred to as a "Sale Event"), then, in each case, the Company shall,
upon request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus ac­crued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of ac­crued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.
 
(e)           In case of any Sale Event in connection with which this Note is
not re­deemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders• of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.
 
5.            No provision of this Note shall alter or impair the obligation of
the Com-pany, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.
 
6.            The Company hereby expressly waives demand and presentment for
pay-ment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.
 
F.G.
Initials


 
3

--------------------------------------------------------------------------------

 
 
7.           The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.
 
8.            If one or more of the following described "Events of Default"
shall occur:
 
(a)           The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or
 
(b)           Any of the representations or warranties made by the Company
herein or in any certificate or financial or other written statements heretofore
or hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note, or the Se­curities Purchase Agreement under
which this note was issued shall be false or misleading in any material respect;
or
 
(c)           The Company shall materially fail to perform or observe, in any
material respect, any covenant, term, provision, condition, agreement or
obligation of the Company under this Note; or
 
(d)           The Company shall (1) become admit in writing its inability to pay
its debts generally as they mature; (2) make an assignment for the benefit of
creditors or commence proceedings for its dissolution; (3) apply for or consent
to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business; (4) file a petition for
bank­ruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or
 
(e)           A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged with­in thirty (30) days after such
appointment; or
 
(f)           Any governmental agency or any court of competent jurisdiction at
the in­stance of any governmental agency shall assume custody or control of the
whole or any substan­tial portion of the properties or assets of the. Company;
or
 
(g)           One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or
 
(h)           defaulted on or breached any term of any other note of similar
debt in­strument into which the Company has entered and failed to cure such
default within the appro-priate grace period; or
 
F.G.
Initials


 
4

--------------------------------------------------------------------------------

 
 
(i)           The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;
 
(j)           Intentionally Left Blank;
 
(k)           The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a proper Notice of Conversion and a proper and conforming
legal opinion; or
 
(I)           The Company shall not replenish the reserve set forth in Section
12, with-in 5 business days of the request of the Holder.
 
Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discre­tion, the Holder may
consider this Note immediately due and payable, without presentment, de­mand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a de­fault interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion no­tice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.
 
If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, in­cluding without limitation engaging an attorney, then the
Holder shall be reimbursed by the Company for its attorneys' fees and other
costs and expenses incurred in the investigation, prepa­ration and prosecution
of such action or proceeding.
 
9.           In case any provision of this Note is held by a court of competent
jurisdic-tion to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be ad­justed rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.
 
10.           Neither this Note nor any term hereof may be amended, waived,
dis-charged or terminated other than by a written instrument signed by the
Company and the Holder.
 
11.           The Company represents that it is not a "shell" issuer and has
never been a "shell" issuer or that if it previously has been a "shell" issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a "shell issu­er. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to al­low
for salability of the conversion shares or (ii) accept such opinion from
Holder's counsel.
 
F.G.
Initials


 
5

--------------------------------------------------------------------------------

 
 
12.           The Company will issue irrevocable transfer agent instructions
reserving 21,818,181 shares of Common Stock for conversion under this Note. The
reserve shall be re­plenished as needed to allow for conversions of this Note.
Upon full conversion of this Note, the reserve representing this Note shall be
cancelled.
 
13.           The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.
 
14.           This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly execut­ed by an
officer thereunto duly authorized.
 
Dated:11-5-2013
 
 

 
TITAN IRON ORE CORP
         
 
By:
/s/ Frank Garcia       Frank Garcia       Title: CFO          

 
 
 
 
F.G.
Initials

 
 
 
6

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ____________of the above
Note into _____________ Shares of Common Stock of Titan Iron Ore Corp ("Shares")
according to the conditions set forth in such Note, as of the date written
below.
 
If  Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.
 
Date of Conversion:_____________________________________________________________
Applicable Conversion
Price:______________________________________________________
Signature:  ____________________________________________________________________
                                                              [Print Name of
Holder and Title of Signer]
 
Address:_____________________________________________________________________
               
_____________________________________________________________________
 
SSN or EIN:________________________________________
Shares are to be registered in the following
name:  _______________________________________                                                   
 
Name:  ______________________________________________________________________
Address: _____________________________________________________________________
Tel:___________________________
Fax:___________________________
SSN or EIN: _____________________
 
Shares are to be sent or delivered to the following account:
 
Account Name: ________________________________________________________________
Address: _____________________________________________________________________
 
 
F.G.
Initials

8 

--------------------------------------------------------------------------------